Citation Nr: 0827946	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  03-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1978 to 
June 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

This case was brought before the Board in May 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim.  The requested development having 
been completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT


1.	A May 2000 rating decision denied the veteran's claim of 
entitlement to service connection for bilateral carpal 
tunnel syndrome.  The veteran was notified of the decision 
and of his appellate rights, but did not file a notice of 
disagreement within one year of the rating decision.

2.	Evidence received since the May 2000 rating decision is 
redundant and cumulative of the evidence of record at the 
time of the May 2000 denial and does not bear directly and 
substantially upon the specific matter under 
consideration..


CONCLUSIONS OF LAW

1.	The May 2000 rating decision which denied the veteran's 
claim of entitlement to service connection for bilateral 
carpal tunnel syndrome is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.	Evidence received since the May 2000 rating decision in 
connection with veteran's claim of entitlement to service 
connection for bilateral carpal tunnel syndrome is not new 
and material.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 
3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the record, the Board finds that VA 
provided the veteran with all necessary and proper VCAA 
notice.  In this regard, a May 2007 letter notified the 
veteran of the evidence and information necessary to 
establish entitlement to his underlying claim to service 
connection for bilateral carpal tunnel syndrome.  The May 
2007 letter also provided appropriate notice regarding what 
constitutes new and material evidence and specifically 
informed him what evidence and information was necessary to 
reopen his claim.  This letter advised the veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
at 484, which held that VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The May 2007 letter provided such notice.  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service treatment records 
and VA treatment records and reports are associated with the 
claims folder.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  

Analysis

The veteran seeks service connection for bilateral carpal 
tunnel syndrome.  This claim was previously considered and 
denied in a May 2000 rating decision.  The veteran did not 
appeal this decision; therefore, the May 2000 decision is 
final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103 (2007).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
It is noted that the provisions of 38 C.F.R. § 3.156(a) were 
recently amended.  The regulatory changes apply to claims 
filed on or after August 29, 2001 and are not applicable in 
the present case.  The Board will therefore apply the 
regulations in effect at the time the claim was filed in June 
2001.

The evidence of record at the time of the previous denial of 
service connection for bilateral carpal tunnel syndrome 
included the veteran's service treatment records, VA 
treatment records and a June 1999 VA examination.  The RO 
denied the veteran's claim for service connection on the 
basis that there was no evidence included in the record 
indicating an etiological relationship between the veteran's 
bilateral carpal tunnel syndrome and his active service or 
his service-connected wrist disorder.

New evidence received since the May 2000 RO rating decision 
include VA treatment records as well as Social Security 
Administration records.  The Board observes that the records 
and reports noted above contain a current diagnosis of 
bilateral carpal tunnel syndrome, and indicate that the 
veteran continues to experience pain related to the disorder.  
However, the newly submitted evidence does not include any 
etiological opinion addressing whether the veteran's current 
bilateral carpal tunnel syndrome is related to an injury or 
event in active service or to a service-connected disability.  
Thus, after careful review, the Board concludes that newly 
received evidence is redundant and cumulative of the record 
prior to the May 2000 rating decision.  As such, the 
veteran's appeal to reopen must be denied.






ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral carpal tunnel syndrome has 
not been submitted.  The appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


